MEMORANDUM**
Gregorio Gonzalez Gonzalez is a native and citizen of Guatemala. Gonzalez seeks review of the Board of Immigration Appeals’ (“BIA”) decision, which affirmed the Immigration Judge’s (“U”) order denying his application for asylum, withholding of *906removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
“Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions.” See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny this petition for review.
Even assuming that Gonzalez testified credibly, we conclude that the harm that Gonzalez suffered did not rise to the level of past persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995).
Substantial evidence also supports the IJ’s finding that Gonzalez failed to establish a well-founded fear of future persecution in Guatemala. See Nagoulko, 333 F.3d at 1016-18.
Because Gonzalez did not establish that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Substantial evidence also supports the IPs denial of Gonzalez’s CAT claim. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.